In applications for rehearing our attention is called to the fact that possibly the decree which we rendered may be construed as awarding plaintiff the penalties provided by Act No. 225 of 1918. It was not our purpose to award these penalties, since the full amount prayed for by plaintiff was not recovered; but for fear that our decree may be misunderstood, we deem it advisable to recall it and to issue another decree which will not be misconstrued.
It is therefore ordered, adjudged, and decreed that the decree rendered by us on June 10, 1935, be and it is recalled, and it is now ordered, adjudged, and decreed that the judgment appealed from be amended by the reduction of the principal amount thereof as against the Globe Indemnity Company to $276.29, and by the reduction of the amount of the judgment in warranty as against Salvador *Page 435 
Petrie to $276.29, and by the rejection of the claim of plaintiff for attorney's fees or penalties, and it is further ordered that, as thus amended, the judgment appealed from be and it is affirmed in all other particulars; plaintiff to pay the cost of appeal only.
All three applications for rehearing are refused, but the right is reserved to plaintiff to file further application for rehearing limited, however, to the question of the penalties provided by Act No. 225 of 1918.
Rehearings refused.